DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2003/0217703 to Kiss.
Regarding Claims 1 and 7, Kiss teaches an identification assembly comprising a tag assembly (Kiss Fig. 1 #60; Fig. 2 #50) and a bracket assembly (Kiss Fig. 2 #40 and #30), the tag assembly comprising a front plate rotatably fixed to a tag body (Kiss Fig. 1 #60 can rotate on ring #62), the front plate having a first identification surface and a second identification surface (Kiss #60 has a front and back satisfying front and back surfaces), wherein the first identification surface is opposite the second identification surface and the tag body having a third identification surface (Kiss Fig. 2 #50 is the third surface).  Wherein the tag body defines a tag body front side having a front width and a tag body back side having a back width, wherein the tag body back side and front side are joined by tag body side walls (Kiss Fig. 2 #50 front width, 
Regarding Claim 2, Kiss teaches wherein the bracket assembly comprises two brackets (Kiss Fig. 2 #40 and #30) and wherein each bracket comprises a tag receiving portion and a collar receiving portion (Kiss Fig. 2 #20 collar and #50 tag), the tag receiving portion having a top surface and a bottom surface and the tag receiving portion is configured to be received by a the bracket slot defined by the tag body.
Regarding Claim 3, Kiss teaches the tag body further comprises a bracket stop that protrudes into each of the bracket slots defined by the tag body (Kiss Fig. 2 solid portion of side wall of #50 above slot #58a), the bracket stop configured to abut the top surface of the tag body receiving portion of each bracket (Kiss top surface of #50 stops by abutting with top surface of #30a and #4a, applicant hasn’t claimed direct contact).
Regarding Claim 28, Kiss teaches the bracket assembly is configured to be removably received by a collar (Kiss Fig.1 #23 can be removed from #24 and #30 and #35 can be removed from #40 by cutting the stitching; in addition, claim language isn’t explicit that both ends of the collar need to be removed, one end can be removed and still satisfy the claim limitation).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0217703 to Kiss in view of U.S. Patent No. 1,508,963 to Dorf.
Regarding Claim 24, Kiss is silent on teaching the front plate comprises a latch to releasably secure the front plate to the tag body.  However, Dorf teaches an ID assembly with the front plate comprising a latch to releasably secure the front plate to the tag body (Dorf Fig. 1 and 4 #14 and #20, #19).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kiss with the teachings of Dorf at the time of the invention to hold items or money as taught by Dorf.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 26, Kiss as modified teaches the front plate has a lip that extends from the second identification surface (Dorf Fig. 1 #16’).
Regarding Claim 27, Kiss as modified teaches the identification surfaces do not contact one another (Dorf Fig. 4 #14 does not contact #12).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0217703 to Kiss in view of U.S. Patent No. 1,508,963 to Dorf as applied to claims 1 and 24 above, and further in view of U.S. Patent Pub. No. 2014/0346072 to Jacobson.
.
Allowable Subject Matter
Claims 29-31 are allowed.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        

16 March 2021